Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s response filed on 10/27/2021 is acknowledged.
3.	Applicant’s election without traverse of Group I, claims 2-13, in the reply filed on 10/27/2021 is acknowledged.
4.	Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2021.
5.	Claims 2-13 are under consideration for their full scope.
6.	Applicant’s IDS document filed on 11/05/2019 has been considered.  
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,487,136 (PTO-892; Reference A).. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of U.S. Patent 10,487,136 are directed to: a method for the manufacture of a recombinant antibody, the method comprising culturing a host cell sample transformed with an expression vector encoding the recombinant antibody in culture medium; separating the host cell sample from the culture medium; adding an extraction buffer to the host cell sample that has been separated from the culture medium; and subjecting the composition comprising the separated host cell sample and extraction buffer to a heat treatment step for a period of at least one hour and a maximum of 24 hours, said composition having a pH of 6 to 9; wherein the pH of . 
	The reference teachings anticipate the claimed invention.
9.	Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,358,460 (PTO-892; Reference B). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of U.S. Patent 10,358,460 are directed to: a method for manufacturing a protein of interest in a prokaryotic host cell comprising: a) culturing prokaryotic host cells under conditions such that said cells express a protein of interest having a higher melting temperature than the melting temperature of host cell proteins, b) collecting said host cells from the cell culture fluid, c) adding buffer to said host cells, and d) subjecting said host cells to heat treatment at a temperature of between 30.degree. C. to 70.degree. C. to melt host cell proteins while said protein of interest is not melted at said temperature and maintaining the redox potential of said buffer below -0 mV during said heat treatment; wherein the heat treatment is performed in a container and said redox potential is maintained by reducing the amount of oxygen (O.sub.2) . 
	The reference teachings anticipate the claimed invention.
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 2 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites a “heat treatment step” but this term is indefinite because the term heat treatment would be relative to the previous temperature and is not limited to a particular method step.  Room temperature would be a heat treatment step for a frozen or refrigerated sample.  
Correction is required.  
12.	No claim is allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR 
November 20, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644